WIDENER, Circuit Judge,
concurring and dissenting:
I.
I concur in parts I, II and VI of the opinion.
II.
I concur in the result reached in part III of the opinion, but for somewhat different reasons.
Based on the decision in Czaplicki, the district court below afforded plaintiffs the opportunity to prove an actual conflict of interest between the assignee and the third-party wrongdoer, and plaintiffs failed in that proof. If that were all Czaplicki stood for, I feel that judgment should simply be entered in favor of defendants.
It is true that Czaplicki speaks in terms of giving the assignee exclusive control over the action against the tortfeasor, 351 U.S. at 531, 76 S.Ct. at 950, and I think that that control was made no less exclusive by the 1959 amendment to § 933. The fact that the assignee is given exclusive control over the action would at first glance seem to indicate that the district court should be affirmed. But, the Supreme Court in Czaplicki also gave as a reason for its decision the fact that there was “no other procedure by which [the longshoreman could] secure his statutory share in the proceeds, if any, of his right of action.” 351 U.S. at 532-33, 76 S.Ct. at 951. I also think that the longshoreman’s statutory share in the proceeds was not made any less by the 1959 amendment, and I therefore believe the procedure described in the panel opinion is an acceptable “other procedure”, Czaplicki, 351 U.S. at 532, 76 S.Ct. at 950, by which the longshoreman can secure his statutory share.
Our decision allows the longshoreman to commence an action in his own name against the tortfeasor, and provides for the joinder of the assignee as an involuntary plaintiff. If the assignee refuses to assume control of the action or simply fails to respond, the longshoreman is given control of the action. On the other hand, the assignee may by responsive pleading assert an intention to prosecute the action and thereby retain control of the suit.
I am convinced that the Supreme Court, when the issue is fairly presented, will allow a longshoreman to proceed under some theory. And, I feel the procedure we adopt is preferable to the one suggested by Mr. Justice Frankfurter’s concurring opinion in Czaplicki, which would in effect make the assignee a trustee of the longshoreman’s claim. Holding the assignee to such a fiduciary duty might well subject him to a higher standard of care than if the action were his alone from the start, and the majority in Czaplicki did not choose to “go so far.” 351 U.S. at 532, 76 S.Ct. 950.
An arguable difficulty with either approach is the apparent conflict between the assignee’s right to settle the claim without the consent of the longshoreman and the longshoreman’s new right to manage the *1052suit. But, it seems to me no more inconsistent to take away the assignee’s right to settle than it does to take away his right to control the action, and he can retain both by going ahead with the suit when the longshoreman gives his notice. The fiduciary duty suggested by Mr. Justice Frankfurter, I feel, might well be even more inconsistent with the assignee’s right to settle, and the problems with that approach might well be worse, for there would then be, for example, the question of the adequacy of any settlement made by the assignee.
The procedure we have adopted is another way for the longshoreman to secure his statutory share in the proceeds, and it places on him the burden to so act. If he is not satisfied with what the assignee is doing, he must proceed. If, for example, the statute of limitations ran without the longshoreman acting, he would have to be content with any inaction by the assignee, for he would, have failed in his burden of going forward although the opportunity so to do was presented.
III.
I concur in the result of part IV of the opinion, but feel that the basis for the decision should stand solely upon federal law, rather than State law.
The majority opinion states that the “[defendants rely upon both state and federal law for the rule against non-assignability.” The majority would hold the general rule prohibiting the assignment of personal torts 'inapplicable under State and federal law, and therefore does not decide which law controls on this issue. If I thought that Virginia law controlled the assignability of these causes of action for personal injuries, I would be bound to dissent from the majority opinion. Virginia Code § 8.01-26 states that “[o]nly those causes of action for damage to real or personal property . and causes of action ex contractu are assignable.” The Virginia courts have refused to allow the assignment of a cause of action for injury to the person, see, e. g., City of Richmond v. Hanes, 203 Va. 102, 122 S.E.2d 895 (1961), and I see no way we could circumvent the clear language of the Virginia statute and holdings of the Virginia decisions.
Caldwell’s action being brought under the maritime law of the United States, however, requires that federal law be applied in this case. Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 409-11, 74 S.Ct. 202, 204-06, 98 L.Ed. 143 (1953). The Supreme Court in Pope & Talbot stated that the “action is a maritime tort, a type of action which the Constitution has placed under national power to control in ‘its substantive as well as its procedural features * * *.’ ” Id. at 409, 74 S.Ct. at 205 (footnote omitted). Nor does the fact that jurisdiction is based upon diversity of citizenship alter this result. Id. at 410-11, 74 S.Ct. at 205-06. Therefore, we must look to federal law to determine whether an actual reassignment of the right of action by the insurer would be effective to allow Caldwell to bring the suit.
Surprisingly, there seems to be little on the subject of the assignability of personal torts under federal law. The general rule is “that mere personal torts, which die with the party, and which do not survive to his personal representative, are not capable of passing by assignment.” Comegys v. Vasse, 26 U.S. (1 Pet.) 193, 213, 7 L.Ed. 108 (1828). See also Traer v. Clews, 115 U.S. 528, 540, 6 S.Ct. 155, 159, 29 L.Ed. 467 (1885). Originally this rule of nonassignability applied to almost every type of action, but the Statute of 4 Edward III modified the common law rule and limited its application to torts in the nature of personal wrongs. Momand v. Twentieth-Century Fox Film Corp., 37 F.Supp. 649, 652 (W.D.Okl.1941). My research has uncovered no case modifying this general rule under federal law.
The nonassignability of personal torts is also the general rule in State jurisdictions, except where altered by statute. Allowing such assignments is generally held to be contrary to public policy. 6A C.J.S. Assignments § 38, at 643-44 (1975).
Any policy reasons against the assignment of personal torts are inapplicable in this instance, however. Congress has provided in § 933(b) for the initial assignment *1053of the employee’s right of action against a third person upon the acceptance of compensation by the employee and the passage of six months. Any rule against the assign-ability of such actions in the abstract falls away where Congress has so provided for the initial assignment. And, as noted by. the majority, there is even less reason for the rule where the assignment is back to the injured person who initially possessed the right of action. Therefore, I feel that the reassignment should be allowed in this case.
Thus, while I concur in the result of part IV of the opinion allowing reassignment of the right of action, the basis for my opinion rests solely on federal law.
IV.
I respectfully dissent from the remand ordered in part V of the opinion and would require judgment against Sweeney now in his suit against the railroad.
I should say that I am uncomfortable with our decision in Freeman. Absent an en banc court, however, that opinion must control. My discomfort is annunciated in this case where Sweeney accepted $10,-775.80 in compensation from November 1974 until July 1976, when he was retired by the C&O for disability. After retirement, he then filed his complaint in 1977 against the C&O under the FELA. Sweeney is not even required to put up the amount he has received as compensation as a condition to being permitted to proceed with this suit against his former employer, so he has the best of both worlds. He has received the compensation money under one statute, the LHWCA, and now he can proceed to recover under another, the FELA, although he candidly admits that he cannot be covered under both statutes because of the exclusivity provision of the LHWCA.
Acknowledging, however, that my restiveness with Freeman cannot be remedied in a panel opinion, I would yet hold that Sweeney is a harbor worker as a matter of law. Sweeney’s testimony on this subject is as follows, and nothing in the record contradicts it:
Q. Now, on the date of the accident, November 7,1974, what were your duties regarding the vessel GAUCHO LAGU-NA?
A. I was a laborer, but when the ship goes in and out, I was a lineman. That was to untie the vessels, and tie them up when they come to dock.
******
Q. And how long have you worked for the C&O doing this work, approximately? A. I went there in 1947.
Q. And that has been your usual experience?
A. That was my work.
If being a lineman on a pier when ships go in and out is not “of a traditional maritime nature,” Conti v. N&W RR Co., 566 F.2d 890 (4th Cir. 1977), I am unable to describe traditional maritime work.
Since I believe that Sweeney was engaged in work of a traditional maritime nature, I think he meets the status test of the statute, it being acknowledged that he meets the situs test, thus the exclusivity provision of the statute should apply. 33 U.S.C. § 905(a).